DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 contain potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: Applicants’ amendments to independent claims 1 and 9 call for “the stitching holes and the perforation holes are vertically aligned with one another”- an arrangement that Applicants define as “the stitch holes 27 forming the line of stitching 25 and the perforation holes 31 forming the line of perforation 30 are arranged pairwise” within the filed specification.  Accordingly, claims 1-14 now set forth a series of physical structures/configurations that are well beyond that which is disclosed within the previously cited Hershey and Cenzano references, which represent the prior art combination closest to Applicants’ claimed invention, and there would be no obvious reason to modify Hershey and Cenzano to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed relationship between stitch and perforation holes), as such modifications would be likely to render the Hershey and Cenzano assemblies incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such sheet assemblies), which would be strongly indicative of an application of improper hindsight reasoning.  Claims 15-19 are indicated as containing potentially allowable subject matter for the reasons set forth within the previously issued Office Action.
Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Objections
Claims 15-19 are objected to because of the following informality: claim 15 has a status identifier of “(Original)”, but the claim appears to actually be amended.  Appropriate correction is required.
Claims 16-19 are objected to as depending from objected independent claim 15
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated in the previously issued Office Action, the claims 1, 15 and 18 recitations of “machine direction” and “cross-machine direction” are unclear.  The filed specification fails to establish any intended definition of the terms, and the claims themselves are drawn to a stack of absorbent sheets and method of manufacturing such- not any particular “machine”.  The claims do not even mention the absorbent sheets interacting with any “machine” that could be loosely interpreted as establishing a reference point from which a “direction” can be inferred/established.  Do Applicants merely intend to recite “horizontal” and “vertical” directions?  Exactly what structure/configuration is sought?  Please review/revise/clarify.
As indicated in the previously issued Office Action, the claims 1, 9 and 15 recitations of “in facing arrangement” are unclear.  The filed specification fails to establish any intended definition of the phrase, and it does not appear to be a term of art.  Accordingly, one could easily broadly interpret the limitation to mean that the stacked sheets are “arranged” to “face” some extraneous article such as a wall or desk to which they have been attached.  Do Applicants merely intend to recite that the claimed plurality of individual sheets are “stacked atop one another”?  Exactly what structure/configuration is sought?  Please review/revise/clarify.
As indicated in the previously issued Office Action, there is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitation “the number of perforation holes” and “the number of stitching holes”.
With regard to the recitations of “the number of perforation holes” and “the number of stitching holes”, the cited deficiency could be cured by simply reciting “the plurality of perforation holes” and “the plurality of stitching holes”, so as to actually comport with the earlier recitations of “a plurality of spaced apart perforation holes” and “a plurality of spaced apart stitching holes”.  Examiner notes that the phrases “a plurality of” and “a number of” are occasionally used interchangeably.  In the alternative, if Applicants actually intend to refer to a specific “quantity” of perforation holes and stitching holes, the claim language may be duly amended to clearly and unambiguously recite such.  As presently filed, Applicants’ claim 1 recitations of “the number of…” fail to clearly establish the intended scope of the claim.
As indicated within the previously issued Office Action, the claim 17 recitation of “the machine directions” is inconsistent with the recitation of “a machine direction” within claim 15, from which claim 17 depends.  Note that Applicants’ claim 17 language of “the machine directions of the sheets” could be interpreted as meaning that each of the respective sheets can now have multiple “machine directions” 
Claims 2-8, 10-14, 16 and 19 are rejected as depending from rejected independent claims 1, 9 and 15.
Response to Arguments
In response to Applicants’ argument that the term “machine direction”, “cross-machine direction” and “facing arrangement” are all clear and unambiguous terms (Arguments/Remarks pg. 5), the Office respectfully encourages Applicants to see the detailed treatment of said terms set forth supra.  In the event that Applicants would like assistance in arriving at language to overcome the pertinent deficiencies under 35 USC 112, Applicants are encouraged to telephone Examiner at any time.
In response to Applicants’ argument that the terms “the number of perforation holes” and “the number of stitching holes” do not lack antecedent basis (Arguments/Remarks pgs. 5-6), the Office respectfully encourages Applicants to see the detailed treatment of said terms set forth supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637